


109 HR 6092 IH: To provide that no Federal funds may be used for the

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6092
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Stearns (for
			 himself and Mr. Pence) introduced the
			 following bill; which was referred to the Committee on International
			 Relations
		
		A BILL
		To provide that no Federal funds may be used for the
		  design, renovation, construction, or rental of any headquarters for the United
		  Nations in any location in the United States unless the President transmits to
		  Congress a certification that the United Nations has adopted
		  internationally-recognized best practices in contracting and
		  procurement.
	
	
		1.Prohibition of Federal funds
			 for the design, renovation, construction, or rental of any headquarters for the
			 United Nations in any location in the United States
			(a)ProhibitionNo Federal funds may be used for the
			 design, renovation, construction, or rental of any headquarters for the United
			 Nations in any location in the United States.
			(b)ExceptionSubsection
			 (a) shall cease to be effective if the President transmits to Congress a
			 certification that the United Nations has adopted internationally-recognized
			 best practices in contracting and procurement.
			
